DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/140,989 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for domestic or foreign priority. The effective filing date for this application is January 4, 2021.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings filed on January 4, 2021 are acceptable for examination purposes.





Notes
Claim 1 recites a method for dynamically generating graphical user interface with a different selectable element for each category corresponding to an embedded screen of an end-user application. The claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 14 recites a system with at least one processor and memory for implementing a non-abstract idea of claim 1. The at least one processor and memory are taken in view of Applicant’s disclosure ([0011]) to be implemented as hardware components such as CPU, RAM, ROM as known in the art. Thus, claim 14 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.
Claim 20 recites a computer program product being embodied on a non-transitory media for implementing the non-abstract idea of claim 1. Thus, claim 20 qualifies as eligible subject matters under 35 U.S.C. 101.  







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6-7, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (Pub. No. US 2019/0244539, published on August 8, 2019; hereinafter Yan).  

Regarding claims 1, 14, and 20, Yan clearly shows and discloses a method; a system, comprising: one or more processors; and a memory coupled to the one or more processors, wherein the memory is configured to provide the one or more processors with instructions which when executed cause the one or more processors to implement the method; and computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for implementing the method (Abstract and Figures 1-3), the method comprising: 
receiving via a form for building an application, an identification of a dynamic specification (the user 150 may input the name of the selected piece of music into the piano system 100. In some embodiments, the processor may display a menu or a list for the user 150 to select a piece of music, [0069]) that is able to be utilized to execute one or more database queries to dynamically obtain a list of categories for different embedded screens of an end-user application (In step 520, the processor may obtain a display mode. The display mode may configure one or more display categories and a layout of the one or more display categories on a user interface. The display mode may be automatically determined by the processor 220 based on the piece of music selected by the user 150, user profile, user preferences, etc., [0070]); and 
automatically generating the end-user application that is configured to dynamically generate for a user interface of the end-user application a different selectable user interface element for each category of the list of categories dynamically obtained by executing the one or more database queries (The one or more display categories may be categories of content items, such as, a category of characters, a category of images, a category of videos, or a category of animations. In some embodiments, the one or more display categories may relate to one or more content items associated with the piece of music, [0071]) and upon selection of one of the selectable user interface elements, to provide on the user interface a corresponding embedded screen of the different embedded screens (the layout may be any arrangements of one or more windows or areas displayed on the display 420 of the user interface. The display 420 may display one or more windows or areas based on the layout. The display may present one or more content items in one window, [0072]. In step 540, the processor may generate an instruction to display the one or more content items on the user interface according to the layout. In some embodiments, each of the one or more content items is to be displayed in one area of the one or more areas, [0074]-[0076]).

Regarding claim 6, Yan further discloses the end-user application is configured to, upon selection of the one of the selectable user interface elements, initiate a request for content of the corresponding embedded screen (In step 530, the processor may obtain one or more content items associated with the one or more display categories in the display mode, respectively. The one or more content items may be associated with the piece of music. In some embodiments, the one or more content items may be at least one of characters, images, videos, or animations, [0074]).
Regarding claim 7, Yan further discloses a result to the request for the content of the corresponding embedded screen is obtained by executing the one or more database queries defined by the dynamic specification of the identification received via the form for building the application (Causing the one or more content items to be displayed on the user interface according to the layout. In some embodiments, the display 420 may present the one or more areas, [0075]-[0076]).
Regarding claim 17, Yan further discloses the end-user application is configured to, upon selection of the one of the selectable user interface elements, initiate a request for content of the corresponding embedded screen, and wherein a result to the request for the content of the corresponding embedded screen is obtained by executing the one or more database queries defined by the dynamic specification of the identification received via the form for building the application (In step 530, the processor may obtain one or more content items associated with the one or more display categories in the display mode, respectively. The one or more content items may be associated with the piece of music. In some embodiments, the one or more content items may be at least one of characters, images, videos, or animations, [0074] Causing the one or more content items to be displayed on the user interface according to the layout. In some embodiments, the display 420 may present the one or more areas, [0075]-[0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Emanuel (Pub. No. US 2013/0311475, published on November 21, 2013).  

Regarding claims 2, and 15, Emanuel then discloses the dynamic specification identifies one or more data sources associated with the one or more database queries (searching of documents from the data sources (e.g., based upon a search query from a user seeking documents of a certain content type or based upon organizing documents within categorized folders or some other organized structure), [0011]. A list of the categories is obtained for a taxonomy associated with data source(s), [0016]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Emanuel with the teachings of Yan for the purpose generating a set of navigable records using reference information related to the records responsive to a set of selectable elements associated with the records and their categories.
Regarding claim 3, Yan further discloses the end-user application is a mobile application (display mode on a mobile device, [0109]) and the identified one or more data sources include one or more cloud-hosted data sources (the cloud server 130 may access information and/or data stored in the digital instrument 110 and/or the database 140 via the network 120. As another example, the cloud server 130 may be directly connected to the digital instrument 110, and/or the database 140 to access stored information and/or data, [0031]).
Emanuel further discloses the end-user application is a mobile application and the identified one or more data sources include one or more cloud-hosted data sources (data stored in repositories are cloud-based and processed by mobile devices and associated software, [0024]). 
Claim 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Emanuel and further in view of Cohn (Pub. No. US 2011/0010195, published on January 13, 2011).  

Regarding claims 4, and 16, Cohn then discloses the identified one or more data sources include at least a first database table with records identifying a category, a second database table with records referencing at least one of the records of the first database table, and a third database table with records referencing at least one of the records of the second database table (The level tables can include first level table, a second level table, and a third level table for arranging the tiered structure of the navigable medical history. The first level table can include medical discipline categories identifiers, which correspond to medical discipline categories recognized by the system 100. The first level represents the first, root, or top level of the tiered structure. The second level can include the content subcategories identifiers, which correspond to content subcategories recognized by the system 100. The second level table represents a second level in the tiered structure. The third level table can include record identifiers, which correspond to healthcare code descriptions recognized by the system 100, [0054]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Cohn with the teachings of Yan, as modified by Emanuel, for the purpose generating a set of navigable records using reference information related to the records responsive to a set of selectable elements associated with the records and their categories.
Claims 8-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Ponte (Pat. No. US 7047242, published on May 16, 2006).  

Regarding claim 8, Ponte then discloses the user interface of the end-user application includes a second selectable user interface element representing the list of categories (if the user enters a query for "art supplies," as depicted in FIG. 43, the user might retrieve a list of matching categories, such as the eight matching categories depicted in FIG. 44, [Column 63, Lines 9-16]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Ponte with the teachings of Yan for the purpose of enhancing data retrieval operations based on matching categories associated with attributes of a query.
Regarding claim 9, Ponte then discloses the second selectable user interface element is statically generated for the user interface of the end-user application (Figure 44 shows static elements for each matching category of the query “art supplies”). 
Regarding claim 10, Yan further discloses the end-user application is configured to, upon selection of the second selectable user interface element, provide on the user interface a corresponding embedded screen associated with the second selectable user interface element  (In step 530, the processor may obtain one or more content items associated with the one or more display categories in the display mode, respectively. The one or more content items may be associated with the piece of music. In some embodiments, the one or more content items may be at least one of characters, images, videos, or animations, [0074]).
Regarding claim 11, Yan further discloses the corresponding embedded screen associated with the second selectable user interface element includes content associated with each category of the list of categories dynamically obtained by executing the one or more database queries (Causing the one or more content items to be displayed on the user interface according to the layout. In some embodiments, the display 420 may present the one or more areas, [0075]-[0076]).  
Regarding claim 12, Ponte further discloses the second selectable user interface element is configured to have a fixed non-scrollable location (Figure 44 shows the interface elements for matching categories in a fixed non-scrollable location).  


Regarding claim 18, Ponte then discloses the user interface of the end-user application includes a second selectable user interface element representing the list of categories (if the user enters a query for "art supplies," as depicted in FIG. 43, the user might retrieve a list of matching categories, such as the eight matching categories depicted in FIG. 44, [Column 63, Lines 9-16]), and the second selectable user interface element is statically generated for the user interface of the end-user application (Figure 44 shows static elements for each matching category of the query “art supplies”). 
Regarding claim 19, Yan further discloses the end-user application is configured to, upon selection of the second selectable user interface element, provide on the user interface a corresponding embedded screen associated with the second selectable user interface element, and wherein the corresponding embedded screen associated with the second selectable user interface element includes content associated with each category of the list of categories dynamically obtained by executing the one or more database queries (In step 530, the processor may obtain one or more content items associated with the one or more display categories in the display mode, respectively. The one or more content items may be associated with the piece of music. In some embodiments, the one or more content items may be at least one of characters, images, videos, or animations, [0074] Causing the one or more content items to be displayed on the user interface according to the layout. In some embodiments, the display 420 may present the one or more areas, [0075]-[0076]).  



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Poston et al. (Pub. No. US 2013/0086507, published on April 4, 2013; hereinafter Poston).  

Regarding claim 13, Poston then discloses receiving via the form for building the application, display parameters for the user interface, wherein the display parameters include one or more relative size parameters associated with the contents of the different generated selectable user interface elements (Figures 2A-2C show different sizes associated with each tab layout and its associated content wherein the sizes are user-adjustable, [0027]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Poston with the teachings of Yan for the purpose of providing a user interface which displays a plurality interface layouts with user-adjustable sizes relative to one another in the context of content associated with each layer to enable simultaneous viewing or otherwise interactions with the content.

Allowable Subject Matter
Claim 5 is objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate the limitations of the base claim and all intervening claim(s).


Relevant Prior Art
The following references are considered relevant to the claims:
Stencil et al. (Pub. No. US 2019/0026847) teaches generating a dynamic digital contract with a category that is included in the digital contract is selected using a graphical user interface of an application executing on a client device. A template associated with the category is retrieved from memory storage. The template is also associated with a plurality of options that specify the layout of the digital contract, display text of the digital contract and receive additional input. The digital contract is generated by incorporating the data into the plurality of options.. Once generated, the digital contract is displayed on the display screen of the client device.
Muffat (Pub. No. US 2021/0319179) teaches managing classifications predicted by the machine learning, and/or validated category classifications based on a first table corresponds to a file path of each of the one or more documents; a second table supplements the first table; and/or storing the content features of the one or more documents into a third table.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                      December 17, 2022